

115 HRES 284 IH: Expressing support for honoring Earth Day, and for other purposes.
U.S. House of Representatives
2017-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 284IN THE HOUSE OF REPRESENTATIVESApril 26, 2017Mr. McEachin (for himself, Mr. Grijalva, Mr. Pallone, Ms. Jayapal, Ms. Barragán, Mr. Blumenauer, Mr. Huffman, Ms. Castor of Florida, Mr. Beyer, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brown of Maryland, Mr. Butterfield, Mr. Carbajal, Mr. Clay, Mr. Connolly, Mr. Conyers, Mrs. Dingell, Mr. Evans, Ms. Fudge, Mr. Gallego, Ms. Hanabusa, Mr. Hastings, Ms. Jackson Lee, Mr. Jeffries, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Krishnamoorthi, Ms. Lee, Mr. Lewis of Georgia, Mr. Ted Lieu of California, Mr. Lipinski, Mr. Ben Ray Luján of New Mexico, Ms. McCollum, Mr. Moulton, Mrs. Murphy of Florida, Mr. Nadler, Mr. Norcross, Ms. Norton, Mr. Payne, Mr. Pocan, Mr. Raskin, Mr. Sablan, Mr. Thompson of California, Ms. Tsongas, Mr. Tonko, Ms. Wasserman Schultz, Mrs. Watson Coleman, Ms. Velázquez, and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for honoring Earth Day, and for other purposes. 
Whereas Earth Day was first celebrated on April 22, 1970; Whereas the late Senator Gaylord Nelson, the founder of Earth Day, called on the people of the United States to hold elected officials accountable for failing to adequately protect the health of people and the natural environment;
Whereas after witnessing years of environmental neglect, millions of Americans of all ages, walks of life, and political affiliations gathered in cities across the Nation on the first Earth Day to demand basic protections for our planet and to commit to leaving behind a healthier world for the next generation; Whereas Earth Day united people who had been fighting against oil spills, polluting factories and power plants, raw sewage and toxic dumps, the loss of wildlife, and other environmental ills;
Whereas that work continues today; Whereas Earth Day is an annual event created to promote environmental citizenship and action year-round;
Whereas the first celebration of Earth Day was the largest environmental grassroots event ever held at that time and is widely credited with launching the modern environmental movement; Whereas the voices of inaugural Earth Day participants galvanized an unparalleled period of legislative and grassroots activity that changed the way we interact with the environment, leading to the creation of the Environmental Protection Agency, and passage of legislation such as the Clean Water Act, the Clean Air Act, and the Endangered Species Act;
Whereas by 1990, Earth Day was celebrated globally, with 200,000,000 people in 141 countries participating in Earth Day events; Whereas Earth Day encourages environmental activism around the world, and reminds people to find ways to protect the environment, including managing their own environmental impact;
Whereas on Earth Day, people engage in projects, initiatives, and campaigns to protect and restore the planet including planting trees, removing litter, cleaning up coral reefs, conserving water and energy, and other environmentally responsible actions; Whereas new and continuing challenges, including climate change, polluted oceans and waterways, loss of forest, wetlands, and other wildlife habitats, reinforce the need for adequate protections for the air we breathe, the water we drink, the land we inhabit, and the animals we live alongside;
Whereas the American Public Health Association declared 2017 the year of climate change and health, because changes to our climate are harming Americans health and safety, including respiratory allergies and asthma; Whereas Earth Day reaffirms our national responsibility in the global effort to combat climate change and protect our planet;
Whereas Earth Day reminds us of the need to expand environmental and climate literacy not only to strengthen environmental and climate protections but also to accelerate development of green technologies and creation of green jobs; and Whereas Earth Day reminds us we must not pass a world beyond repair to our children: Now, therefore, be it 
That the House of Representatives— (1)urges the President to issue a proclamation recognizing Earth Day, consistent with the practice of the previous administration; 
(2)encourages the American people to mark Earth Day by working to address environmental challenges large and small, from climate change to litter; to educate their friends, neighbors, and elected representatives about the need for year-round action; and to otherwise honor the stewardship ethic for which Senator Gaylord Nelson stood; and (3)urges governments and peoples around the world to continue building upon the Paris Agreement and other efforts to ensure that future generations inherit a livable, sustainable, and ecologically rich planet Earth. 
